Citation Nr: 1729472	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a separate rating for neurologic impairment associated with osteoarthritis of the left acromioclavicular joint with rotator cuff tear of the left shoulder, post-operative, and/or another service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, had subsequent service in the Reserve, and served on active duty from June 1981 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of the Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.

In January 2012, the Board denied service connection for leukopenia, bilateral glaucoma, and a dental disorder for compensation purposes, and remanded the claims for service connection for a lumbar spine disorder and an acquired psychiatric disorder, an increased rating for a left shoulder disability, and entitlement to a total disability rating based on individual unemployability (TDIU).  Thereafter, a March 2013 rating decision granted service connection for depression and assigned an initial 30 percent rating, effective February 12, 2008.  As the award of service connection for such disability is a full grant of the benefit sought on appeal with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, such issue is no longer before the Board.

In November 2013, the Board denied an increased rating for a left shoulder disability, and remanded the claims for service connection for a lumbar spine disorder, entitlement to a separate rating for neurological impairment of the left upper extremity, and entitlement to a TDIU.  Thereafter, an August 2016 rating decision granted service connection for degenerative changes of the lumbar spine and awarded a TDIU as of June 1, 2007, the date following the Veteran's last day of gainful employment.  As such are a full grant of the benefit sought on appeal with regard to the aforementioned issues, they are no longer before the Board.  Consequently, the only issue remaining for appellate consideration is noted on the title page of this decision. 

The Board notes that both the January 2012 and November 2013 decisions referred the issue of entitlement to service connection for a dental disorder for treatment purposes for appropriate action.  In this regard, the record reflects that, in July 2016, the Agency of Original Jurisdiction (AOJ) referred the matter to the Veterans Health Administration to be addressed.  

The Board further observes that, following the issuance of the most recent supplemental statement of the case in June 2016, additional evidence consisting of July 2016 VA examination reports referable to the Veteran's service-connected left elbow disability and VA treatment records dated in July 2016 were associated with the file.  However, the Board finds that, as such examination reports and records do not reflect neurologic complaints referable to the left upper extremity, or address the etiology of such complaints, such are irrelevant to the issue on appeal and thus are duplicative of the evidence previously considered by the AOJ.  38 C.F.R. 
§ 20.1304(c) (2016).  Therefore, there is no prejudice to the Veteran in proceeding with a decision at this time. 
	

FINDING OF FACT

Neurologic impairment of the left upper extremity is not a manifestation of osteoarthritis of the left acromioclavicular joint with rotator cuff tear of the left shoulder, post-operative, and/or another service-connected disability, and is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for a separate rating for neurologic impairment of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.1, 4.3, 4.7, 4.14, 4.25 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a February 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, and post-service private and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained.

During the course of the appeal, the Veteran has been afforded VA examinations in February 2008, July 2008, and March 2012, which addressed the nature and severity of his service-connected left shoulder disability (from which the current separate rating claim arises), and in June 2015, which specifically addressed his alleged associated neurological impairment of the left upper extremity.  Further, an addendum opinion was obtained in June 2016.  The Board finds the opinions rendered in June 2015 and June 2016 are adequate to decide the claim as they are predicated on a review of the record, an interview with the Veteran, and a physical examination.  Further, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the December 2010 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  In addition, information was solicited regarding the nature and severity of the Veteran's neurologic symptoms of the left upper extremity, and his contention that such symptoms are associated with his left shoulder disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a consequence of the Veteran's testimony, the Board remanded the case in order to obtain outstanding VA treatment records as well as VA examinations and opinions addressing the etiology of his claimed neurological impairment.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, the Board finds that there has been substantial compliance with the January 2012 and November 2013 remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  

In the January 2012 Board remand, the Board directed the AOJ to obtain updated VA treatment records and afford the Veteran a VA examination so as to ascertain the nature and severity of his left shoulder disability.  Thereafter, such VA treatment records were obtained and the Veteran underwent a VA examination referable to his left shoulder disability in March 2012.  However, as the VA examiner did not fully address whether the Veteran's left shoulder disability resulted in neurological impairment, the Board again remanded the claim in November 2013 in order to obtain an addendum opinion.  Thereafter, the Veteran underwent a VA examination in June 2015 and an addendum opinion was rendered in June 2016.  Therefore, the Board finds that there has been substantial compliance with the January 2012 and November 2013 remand directives and no further action is necessary in this regard.      

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis
      
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Furthermore, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

The Veteran contends that he has neurologic impairment of the left upper extremity, resulting in numbness, tingling, and loss of grip strength, as a manifestation of his service-connected osteoarthritis of the left acromioclavicular joint with rotator cuff tear of the left shoulder, post-operative, and, as such, he is entitled to a separate rating for such complaints.  The Board further notes that, in addition to such disability, the Veteran is service-connected for a left wrist disability (bony prominence) and a left elbow disability (bony prominence of the left olecranon with degenerative joint disease).

VA and private treatment records dated prior to December 2006, as well as VA examinations conducted in December 2002 and October 2005, failed to reveal any complaints, findings, or diagnoses referable to neurologic impairment of the left upper extremity.  However, in December 2006, the Veteran complained of pain in his shoulder and numbness in the median nerve distribution of his left hand.  On examination, he had a negative Tinel sign and an equivocal Phalen test on his left wrist.  A cervical spine MRI revealed spondylosis of the cervical spine most prominent at C4-5 and C5-6.  A left shoulder MRI reflected a high grade partial thickness synovial surface tear of the distal anterior supraspinatus tendon with undersurface tendon retraction, and hypertropic degeneration of the acromioclavicular joint.

At a March 2007 VA examination, the Veteran reported that he initially began having some pain in the coracoid area radiating to the base of the neck.  He indicated that he then noticed that he was unable to completely elevate or abduct the shoulder and began having some numbness and tingling in the lateral and posterior side of his left arm from the shoulder to the tips of his fingers.  However, physical examination did not reveal any neurologic findings.  Similarly, an August 2007 VA examination of the Veteran's left shoulder was negative for any complaints, findings, or diagnosis referable to any neurologic complaints or impairment.

At a VA examination in February 2008, the examiner noted that the Veteran underwent shoulder surgery in June 2007, but did not have any improvement in his pain.  Upon physical examination, he had 4+/5 strength in the lower arm and 4/5 strength in the shoulder area; however, his reflexes and sensation were intact.  No diagnosis referable to neurologic impairment was noted.

At a VA examination in July 2008, the Veteran complained of pain extending from the shoulder to the base of the neck in the suprascapular area when he stretches his arm out all the way.  He also reported that he was unable to do things such as grip tools or lift with either hand.  However, examination of his left shoulder, elbow, and wrist did not reveal any neurologic findings.

At a March 2012 VA examination referable to the Veteran's left shoulder, his muscle strength was 4/5.  However, the examiner found that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his service-connected left shoulder disability.  At a March 2012 VA examination for the Veteran's left elbow, the examiner diagnosed ulnar neuralgia.  Additionally, the Veteran complained of pressure causing pain to the tips of elbows and numbness to the ulnar aspect of both forearms to the ulnar area of the hands.  Strength of the elbow was 5/5.  With regard to whether there were other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's service-connected left elbow disability, the examiner noted that the Veteran had positive Tinel sign of the ulnar nerves bilaterally.  At the March 2012 VA examination referable to the Veteran's left wrist, he had 5/5 strength in the wrist.  With regard to whether there were other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's service-connected left wrist disability, the examiner noted that the Veteran's grip on the left was decreased, which was as likely as not secondary to his shoulder condition.  

At an October 2014 VA orthopedic surgery consult, neurologic examination revealed that sensation was intact to light touch throughout the left upper extremity.  The Veteran had good strength, and negative Tinel's sign at the carpel tunnel and cubital tunnel of the left arm.  

At a February 2015 VA examination of the Veteran's left wrist, he reported difficulty holding items; however, strength was 5/5, and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to such disability. 
    	
At a June 2015 VA examination, the Veteran reported that he had pain in the left lower neck radiating to the left arm, forearm, and hand.  Strength in the left shoulder was 4/5.  The examiner found that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's left shoulder disability.  He further opined that he could find no anatomical reason for the Veteran's complaints of pain being related to his shoulder condition.  In this regard, the pain was superior to the shoulder, and in the left lower neck and trapezius muscle. As such, the examiner found that, anatomically, it is less likely as not that a shoulder condition could cause numbness, tingling, and or loss of grip strength superior to the shoulder, nor would the Veteran's his left elbow or wrist disability be as likely as not causing these conditions.  Consequently, the examiner concluded that it is less likely as not that the Veteran's left upper extremity numbness, tingling, and loss of grip strength is due to his current service-connected conditions.

In a June 2016 addendum opinion, the examiner reiterated his June 2015 opinion, and further opined that it was less likely as not that his left upper extremity numbness, tingling, and loss of grip strength "would aggravate [sic] his [service-connected] condition."  In this regard, while the examiner seems to have inverted his finding with regard to aggravation, the whole of the opinion indicates that his conclusion was that the Veteran's neurologic symptoms were not aggravated by his service-connected conditions.  In this regard, the Board notes that the examiner added such phrase to the end of the sentence that specifically found that the Veteran's neurologic impairment was not caused by his service-connected conditions.  Therefore, it is clear from the whole of the opinion that the examiner intended to conclude that the Veteran's neurologic impairment was not aggravated by his service-connected disabilities given the preceding portion of the sentence.  Moreover, he ultimately concluded that the Veteran's complaints were due to other conditions such as neck problems.

The instant case turns on whether the Veteran's neurologic complaints referable to the left upper extremity are a manifestation of his service-connected left shoulder, left elbow, and/or left wrist disabilities such that a separate rating for such impairment may be assigned.  In this regard, the Veteran's currently assigned ratings for such disabilities only contemplate the associated orthopedic manifestations (i.e., limitation of range of motion of the affected joint).  Consequently, if it is determined that the Veteran has neurologic impairment of the left upper extremity as a manifestation of his service-connected disabilities, a separate rating may be assigned.  See Esteban, supra.  Furthermore, if the Veteran has a neurologic impairment of the left upper extremity separate from his service-connected disabilities, but it is caused or aggravated by them, secondary service connection may be awarded, which likewise results in a separate rating for such complaints.

In this regard, while the Veteran reported neurologic complaints referable to his service-connected disabilities at March 2007, July 2008, February 2015, and June 2015 VA examinations, physical examinations conducted in connection with such examinations failed to reveal any neurologic findings associated with his service-connected disabilities, and no diagnosis referable to such complaints was provided.  In fact, in February 2008, the examiner specifically determined that the Veteran's reflexes and sensation were intact.  Similarly, at an October 2014 orthopedic surgery consult, neurologic examination revealed that sensation was intact to light touch throughout the left upper extremity.  Furthermore, at such time, the Veteran had good strength, and negative Tinel's sign at the carpel tunnel and cubital tunnel of the left arm.  

However, the Board acknowledges that, at the March 2012 VA examination referable to the Veteran's left elbow, the examiner diagnosed ulnar neuralgia and noted that the positive Tinel sign of the ulnar nerves was related to his left elbow disability.  Additionally, at the examination pertinent to the Veteran's left wrist, the examiner noted that the Veteran's grip on the left was decreased, which was as likely as not secondary to his shoulder condition.  However, the examiner did not provide a rationale for such determinations, or address the impact the Veteran's cervical spine disorder, noted to be spondylosis on a December 2006 MRI, had on such findings.  Consequently, absent a rationale that considers the entirety of the relevant evidence of record, the Board accords such statements no probative weight.  See Nieves-Rodriguez, supra; Stefl, supra. 

In contrast, the June 2015/2016 VA examiner opined that he could find no anatomical reason for the Veteran's complaints of pain being related to his shoulder condition.  In this regard, the pain was superior to the shoulder, and in the left lower neck and trapezius muscle. As such, the examiner found that, anatomically, it is less likely as not that a shoulder condition could cause numbness, tingling, and or loss of grip strength superior to the shoulder, nor would the Veteran's his left elbow or wrist disability be as likely as not causing these conditions.  Consequently, the examiner concluded that it is less likely as not that the Veteran's left upper extremity numbness, tingling, and loss of grip strength is due to, or aggravated by, his current service-connected conditions.  Rather, he ultimately concluded that the Veteran's complaints were due to other conditions such as neck problems.  The Board accords great probative weight to such opinion as the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Id.

Furthermore, while the Board has considered the Veteran's statements that he has left upper extremity neurologic impairment associated with his service-connected disabilities, he is not competent to associate specific complaints with such disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  Thus, while the Veteran is competent to report his neurologic symptoms, he is not competent to attribute his symptoms to his service-connected disabilities as such requires medical expertise.  In this regard, determining the etiology of neurologic impairment requires knowledge of the nervous system, as well as an understanding of how muscular and skeletal ailments such as osteoarthritis, a rotator cuff tear, and/or bony prominences could potentially cause or exacerbate disorders of the nervous system.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements as to the etiology of his neurologic impairment of the left upper extremity are afforded no probative weight.

Based on the foregoing, the Board finds that the Veteran's neurologic impairment of the left upper extremity is not a manifestation of osteoarthritis of the left acromioclavicular joint with rotator cuff tear of the left shoulder, post-operative, and/or another service-connected disability, and is not caused or aggravated by a service-connected disability.  Consequently, a separate rating for neurologic impairment of the left upper extremity is not warranted.  

The Board has also considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a separate rating for neurologic impairment of the left upper extremity.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his separate rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A separate rating for neurologic impairment associated with osteoarthritis of the left acromioclavicular joint with rotator cuff tear of the left shoulder, post-operative, and/or another service-connected disability, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


